 

Exhibit 10.15

 

AMENDMENT NO. 2

 

TO

 

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

This AMENDMENT NO. 2 (this “Amendment”) is entered into as of December 31, 2019,
by and among MANHATTAN BRIDGE CAPITAL, INC., a New York corporation (“Borrower”;
and collectively with any Person who is or hereafter becomes a party to the
Credit Agreement (as defined below) as a borrower or a guarantor, each a “Loan
Party” and collectively, the “Loan Parties”), the financial institutions who are
or hereafter become parties to the Credit Agreement (as defined below) as
lenders (collectively, the “Lenders” and each individually a “Lender”) and
WEBSTER BUSINESS CREDIT CORPORATION (“WBCC”), individually, as a Lender
hereunder and as agent for itself and each other Lender (WBCC, acting in such
agency capacity, the “Agent”).

 

BACKGROUND

 

Loan Parties, Lenders and Agent are parties to an Amended and Restated Credit
and Security Agreement dated as of August 8, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) pursuant to which Agent and Lenders provide Loan Parties with
certain financial accommodations.

 

Loan Parties have requested that Agent and Lenders make certain amendments to
the Credit Agreement, and Agent and Lenders are willing to do so on the terms
and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Lenders, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Definitions. All capitalized terms not otherwise defined herein shall have
the respective meanings given to them in the Credit Agreement.

 

2. Amendment to Credit Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 3 below, the Credit Agreement is hereby amended
as follows:

 

(a) Section 8.2 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

8.2 Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio as of
the end of each Fiscal Quarter for the Test Period then ended, beginning with
the Fiscal Quarter ending March 31, 2015 of not less than (i) 1.25 to 1 prior to
the payment of any dividend and (ii) 1.0 to 1 on a pro forma basis after giving
effect to (x) any dividends and (y) an addback to EBITDA of distributions in an
amount not to exceed $300,000.

 

 

 

 

3. Conditions of Effectiveness. This Amendment shall become effective upon
Agent’s receipt of:

 

(a) a copy of this Amendment duly executed and delivered by Agent, Required
Lenders, each Loan Party and Personal Guarantor (defined below) with one
original executed copy of this Amendment to be promptly delivered by Loan
Parties to Agent, in form and substance satisfactory to Agent; and

 

(b) such other documents, instruments and agreements as Agent or its counsel may
require.

 

4. Representations and Warranties. Each Loan Party hereby represents and
warrants as follows:

 

(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of each Loan Party and are enforceable
against each Loan Party in accordance with their respective terms.

 

(b) Upon the effectiveness of this Amendment, each Loan Party hereby reaffirms
all covenants, representations and warranties made in the Credit Agreement as
amended hereby and agree that all such covenants, representations and warranties
shall be deemed to have been remade as of the effective date of this Amendment.

 

(c) After giving effect to this Amendment, no Event of Default or Default has
occurred and is continuing or would exist after giving effect to this Amendment.

 

(d) No Loan Party has any defense, counterclaim or offset with respect to the
Credit Agreement or any Other Document to which it is a party.

 

5. Effect on the Credit Agreement.

 

(a) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Amendment,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement as amended hereby.
This Amendment shall be an Other Document for all purposes under the Credit
Agreement.

 

(b) Except as specifically amended herein, the Credit Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender, nor
constitute a waiver of any provision of the Credit Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.

 

 

 

 

6. Release. Each of the Loan Parties on behalf of itself and its successors,
assigns, and other legal representatives, and Personal Guarantor on behalf of
himself and his successors, assigns, and other legal representatives, hereby,
(a) jointly and severally, absolutely, unconditionally and irrevocably releases,
remises and forever discharges Agent and Lenders, and each of their present and
former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives and
their respective successors and assigns (Agent and Lenders and all such other
parties being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, whether
liquidated or unliquidated, matured or unmatured, asserted or unasserted, fixed
or contingent, foreseen or unforeseen and anticipated or unanticipated, which
each of the Loan Parties and Personal Guarantor, or any of their respective
successors, assigns, or other legal representatives and their successors and
assigns may now or hereafter own, hold, have or claim to have against the
Releasees or any of them for, upon, or by reason of any nature, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, in relation to, or in any way in connection with the Credit
Agreement, as amended and supplemented through the date hereof, the Personal
Guaranty, this Amendment, the Other Documents; (b) understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release; (c) agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final and unconditional nature of the
release set forth above and nothing contained herein shall constitute an
admission of liability with respect to any Claim on the part of any Releasee;
and (d) jointly and severally, absolutely, unconditionally and irrevocably,
covenants and agrees with each Releasee that it will not sue (at law, in equity,
in any regulatory proceeding or otherwise) any Releasee on the basis of any
Claim released, remised and discharged by any of the Loan Parties or Personal
Guarantor pursuant to this Paragraph 7. If any Loan Party or Personal Guarantor
violates the foregoing covenant, Loan Parties and Personal Guarantor, jointly
and severally, agree to pay, in addition to such other damages as any Releasee
may sustain as a result of such violation, all attorneys’ fees and costs
incurred by any Releasee as a result of such violation.

 

7. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.

 

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

9. Counterparts; Facsimile. This Amendment may be executed by the parties hereto
in one or more counterparts, each of which shall be deemed an original and all
of which when taken together shall constitute one and the same agreement. Any
signature delivered by a party by .pdf or electronic transmission shall be
deemed to be an original signature hereto.

 

 

 

 

10. Personal Guarantor. Assaf Ran (the “Personal Guarantor”) hereby ratifies and
confirms that all of the terms and conditions, representations and covenants
contained in the Amended and Restated Guaranty Agreement (as amended, the
“Guaranty”), dated as of August 8, 2017, made by Personal Guarantor in favor of
Agent remain in full force and effect after giving effect to the execution and
effectiveness of this Agreement and the increase of the Maximum Revolving Amount
pursuant hereto, and Personal Guarantor hereby reaffirms that all of the
Obligations of Loan Parties under the Credit Agreement as amended by this
Agreement (including, without limitation, obligations relating to the increased
Maximum Revolving Amount) are irrevocably guaranteed by such Personal Guarantor
in accordance with the terms and conditions of the Guaranty.

 

11. Severability. In case of one or more of the provisions contained in this
Amendment shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

[Remainder of page intentionally left blank; signature pages follow]

 

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

  BORROWERS:       MANHATTAN BRIDGE CAPITAL, INC.         By: /s/ Vanessa Kao  
Name: Vanessa Kao   Title: CFO         PERSONAL GUARNATOR:           /s/ Assaf
Ran     ASSAF RAN

 

[Signature Page to Amendment No. 2]

 

 

 

 

 

WEBSTER BUSINESS CREDIT

CORPORATION, as Agent and a Lender

        By: /s/ Leo Goldstein   Name: Leo Goldstein   Title: Vice President

 

[Signature Page to Amendment No. 2]

 

 

 

 

  FLUSHING BANK, as a Lender         By: /s/ Elizabeth Carroll   Name: Elizabeth
Carroll   Title: Vice President

 

[Signature Page to Amendment No. 2]

 

 

 